                                                                                           3/22/2019


                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF MONTANA
                               HELENA DIVISION

 BILLIE J. SCHULL, et al.,                                        CV-17-76-H-CCL

                                      Plaintiffs,

      vs.                                                         Opinion and Order

 MARYLAND CASUALTY
 COMPANY, a Maryland Corp; and
 DOES A-Z,

                                   Defendants.

       Defendant Maryland Casualty Company (Maryland Casualty or MCC), now

known as Zurich American Insurance Company, successor by merger to Maryland

Casualty as of December 31, 2015 1, has moved under Fed. R. Civ. Pro. 12(b )(6) to

dismiss all but one of the claims 2 asserted against it in the Eighth Amended

Complaint With More Definite Statement based on the statute of limitations.




       1
        The Court will generally refer to Defendant as Maryland Casualty but may use the
acronym MCC when quoting from orders entered by other courts.
       2
           Maryland Casualty concedes that the wrongful death claim brought by the personal
representative of the estate of Alan R. Mallory is not barred by the statute of limitations. (Doc.
59 at 13).

                                          Page 1 of 26
        The twenty-nine plaintiffs named in the complaint are all represented by the

same attorneys. Plaintiffs' counsel concedes that Maryland Casualty's motion is

well taken as to Plaintiffs Randy J. Carlson and George P. Williams. Plaintiffs'

counsel also concedes that Maryland Casualty's motion is well taken as to the

survival claims brought by personal representatives on behalf of the estates of

Richard G. Davidson, Donald A. Johnson and Eddie E. Eggers, but opposes the

motion as to their wrongful death claims and as to all claims raised by the

remaining plaintiffs. 3 (Doc. 55 at 5).

PROCEDURAL BACKGROUND

       Twenty-four of the plaintiffs in this case were employed by W.R. Grace

(Grace) in Libby, Montana. Five of the plaintiffs are "non-worker spouses or

children of Grace workers who were [allegedly] exposed to asbestos carried home

on Grace workers' clothing." (Doc. 55 at 5). Maryland Casualty was "Grace's

primary general liability insurer and workers' compensation carrier from 1962 to

1973 ." (Doc. 46 at 6).



       3
           The Court will refer to the individuals who suffer or suffered from asbestosis as
plaintiffs and by last name, rather than referencing the personal representatives bringing the
survival or wrongful death claims.

                                          Page 2 of 26
        Grace filed for bankruptcy in the United States Bankruptcy Court for the

District of Delaware (Delaware Bankruptcy Court) on April 2, 2001. Watson v.

BNSF Ry. Co., 405 P.3d 634, ~ 5 (Mont. 2017). On April 2, 2001, the Delaware

Bankruptcy Court granted Grace's request for a temporary restraining order

enjoining the prosecution or commencement of certain actions. (Doc. 46-1 ). On

May 3, 200 I, the Delaware Bankruptcy Court granted Grace's motion for

preliminary injunction staying and enjoining all actions, including cases filed or

pending in any court against Maryland Casualty, pending a final judgment in the

adversary proceeding in bankruptcy court. (Doc. 46-3)

       Plaintiffs Schull, Denning, Fiebelkorn, Mack, Fredenberg, Benoit, and

Troyer filed a complaint against Maryland Casualty in the Circuit Court for

Baltimore City, Maryland (Baltimore case) on June 6, 2001. Plaintiff Johnson was

added to the Baltimore case on July 25, 2001, and PlaintiffLeCount was added on

December 13, 2001. 4


       4
          This information is drawn from Exhibit 5 to Plaintiffs' Response Brief Opposing
Maryland Casualty's Motion to Dismiss, which consists of an electronic record provided by the
Circuit Court of Maryland, listing plaintiffs, defendant and filing dates, and contains a disclaimer
noting that full case information cannot be made available in the electronic record. (Doc. 55-5).
Any party wishing the Court to take judicial notice of court records from other cases in future
filings should provide certified copies of the actual documents.

                                          Page 3 of 26
         Plaintiffs filed the instant case in the Montana First Judicial District Court,

Lewis and Clark County, on November 19, 2001. (Doc. 5 at 15). The only

defendant named in Plaintiffs' initial complaint was the State of Montana. (Doc. 6

at 5). Plaintiffs filed an amended complaint adding Maryland Casualty on March

22, 2002. (Doc. 7). There is nothing in the state court record indicating that either

the amended complaint or the second amended complaint, which was filed on July

11, 2002, were served on Maryland Casualty. (Doc. 5).

         On January 22, 2002, the Delaware Bankruptcy Court modified its "May 3,

2001 Injunction for the express purpose of 'reinstat[ing] the bar against the

commencement of new actions against Affiliated Entities."' Watson, 405 P .3d at

,r 20.   In its January 22, 2002, Order, the Bankruptcy Court stated: "Any additional

Actions that are filed and served upon Affiliated Entities are, upon completion of

service, stayed and enjoined pending a final judgment in this adversary proceeding

or further order of this Court;." (46-4 at 5).

         The Bankruptcy Court clarified the application of its injunction as to

affiliated entities again on June 20, 2002, when it denied a motion made by Carole

Gerard. (Doc. 46-5). Gerard sought clarification of the Bankruptcy Court's


                                      Page 4 of 26
injunction to allow her to proceed with a civil suit against Maryland Casualty filed

in Baltimore, Maryland. Gerard continued to pursue her civil suit after the

Bankruptcy Court denied her motion, resulting in a contempt order being entered

against Gerard's counsel. (Doc. 55-4). Gerard was represented by Jon L.

Heberling and McGarvey, Heberling, Sullivan & McGarvey, P.C. on May 24,

2004, when the Bankruptcy Court entered its contempt order. (Doc. 55-4 at 2).

Shortly after the contempt order was issued, Mr. Heberling, who represented

Plaintiffs in the instant case until recently, filed a notice of dismissal without

prejudice of their case against Maryland Casualty and a number of other

defendants. 5

      The Delaware Bankruptcy Court's injunction was lifted on February 3,

2014. Watson, 405 P.3d at ii 21. Plaintiffs filed their Seventh Amended

Complaint on June 6, 2014. (Doc. 13). The Eighth Amended Complaint was filed

on May 8, 2017. (Doc. 14). Maryland Casualty executed an acknowledgment and

waiver of service on June 1, 2017, (Doc. l at ii 7), and removed the case to federal

courtonJune30,2017. (Doc. 1).


      5
          The notice was signed on June 25, 2004, and filed on June 28, 2004. (Doc. 59-1 ).

                                         Page 5 of 26
LEGAL STANDARD FOR MOTION TO DISMISS

       When determining a motion to dismiss under Rule 12(b)(6), this Court

accepts all factual allegations and reasonable inferences as true and construes them

in the light most favorable to the nonmoving party, but does not consider

conclusory allegations of law and unwarranted inferences. Adams v. Johnson, 355

F .3d 1179, 1183 (9th Cir.2004) (citing Sprewell v. Golden State Warriors, 266

F.3d 979, 988 (9th Cir.2001)). To survive a 12(b)(6) motion to dismiss, a plaintiff

must allege sufficient facts to state a "claim to relief that is plausible on its face."

Bell At/. Corp. v. Twombly, 550 U.S. 544, 570 (2007). "When a motion to dismiss

is based on the running of the statute oflimitations, it can be granted only if the

assertions of the complaint, read with the required liberality, would not permit the

plaintiff to prove that the statute was tolled." Cervantes v. City of San Diego, 5

F.3d 1273, 1275 (9th Cir.1993) (quoting Jablon v. Dean Witter & Co., 614 F.2d

677, 682 (9th Cir.1980)).

      Although a court is generally limited to considering the contents of the

complaint when deciding a Rule 12(b)(6) motion, "a court may properly look

beyond the complaint to matters of public record and doing so does not convert a


                                     Page 6 of 26
Rule 12(b)(6) motion to one for summary judgment." Mack v. S. Bay Beer

Distributors, Inc., 798 F.2d 1279, 1282 (9th Cir.1986), abrogated on a different

issue by Astoria Fed. Sav. and Loan v. Solimino, 501 U.S. 104, 107 (1991). The

history of this case, which Plaintiffs originally filed in state court against the State

of Montana in November of 2001, is unusually complex and involves documents

filed in state court, which have been incorporated into this case, and various orders

entered by the United States Bankruptcy Court for the District of Delaware. Both

parties have cited orders entered by the Delaware Bankruptcy Court and this Court

takes judicial notice of those orders in deciding Maryland Casualty's motion to

dismiss.

DISCUSSION

      The Court's analysis of the statute oflimitations issues raised by the parties

begins with the following basic principles. This Court applies the state law of the

forum state when deciding substantive issues in cases, like this, in which its

jurisdiction is based on diversity of citizenship. Erie R. Co. v. Tompkins, 304 U.S.

64, 73 (1938). The Court therefore looks to Montana law to determine the statute

of limitations and related issues raised by the parties. Cervantes, 5 F.3d at 1275.


                                    Page 7 of 26
       Montana's general tort limitations period is three years and applies to

Plaintiffs' bad faith and negligence claims. Mont. Code Ann.§ 27-2-204(1)

(2017). 6 In Montana, "a claim or cause of action accrues when all elements of the

claim or cause exist or have occurred, the right to maintain an action on the claim

or cause is complete, and a court or other agency is authorized to accept

jurisdiction of the action." Mont. Code Ann. 27-2-102(a) (2017). The statute of

limitations for a wrongful death action is also three years in Montana, unless the

wrongful death results from homicide. Mont. Code Ann.§ 27-2-204(2) (2017).

Wrongful death claims accrue at the time of decedent's death. Carroll v.

WR.Grace & Co., 830 P.2d 1253, 1255 (Mont. 1992).

       The Montana Supreme Court began using the discovery doctrine to toll the

statute of limitations long before the Montana Legislature adopted the discovery

doctrine by statute in 1987. See Wilson v. Brandt, 406 P.3d 452, ,i,i 16 - 17 (Mont.

20 l 7) (discussing history of discovery doctrine). "The doctrine was based on

equitable considerations of' giving full scope to the statute of limitations on the

one hand and according a reasonable measure of justice to the plaintiff on the

       6
          The Court cites to the latest version of the Montana Code, unless an amendment to an
earlier version materially affects the Court's reasoning.

                                        Page 8 of 26
other."' Id. at ,r 16 (quoting Grey v. Silver Bow Cnty., 425 P.2d 819, 821 (Mont.

1967).

         The Montana Supreme Court recognizes the doctrine of equitable tolling,

which "arrests the running of statutes of limitation while the claimant reasonably

and in good faith pursues one of several possible legal remedies." Sorenson v.

Massey-Ferguson, Inc., 927 P.2d 1030, 1032 (Mont. 1996). A plaintiff seeking

application of the equitable tolling doctrine "must first show a reasonable and

good faith pursuit of one of several possible remedies and then demonstrate the

[following] three criteria ... have been satisfied: (1) the defendant was notified

timely within the statute of limitations by the filing of the first claim; (2) the

defendant's ability to gather evidence for defense of the second claim was not

prejudiced; and (3) the plaintiff reasonably and in good faith filed the second

claim." Lozeau v. Geico Indemnity Co., 207 P.3d 316, ,r 14 (Mont. 2009).

         Montana law protects injured parties who are prohibited from filing suit by

an injunction or court order. When an injunction or court order stays the

commencement of an action, the time during which that order is in place "is not

part of the time limited for the commencement of the action." Mont. Code. Ann.


                                     Page 9 of 26
27-2-406 (2017). In other words, the limitation period is tolled while an

injunction or court order prohibits a party from filing a civil suit.

      In considering issues relating to the statute of limitations in Montana, this

Court must keep in mind that the Montana Rules of Civil Procedure allow

plaintiffs far more time to serve a filed complaint than the Federal Rules. A

plaintiff has three years to accomplish service of process under Mont. R. Civ. P.

4(t) while a plaintiff in most cases has only 90 days to serve a filed complaint

under Fed. R. Civ. P. 4(m).

APPLICATION & ANALYSIS

      Accrual Dates for Individual Plaintiffs

      The Montana Supreme Court considered the accrual date for asbestosis

related claims in Orr v. State, 106 P.3d 100 (Mont. 2004). After noting the lack of

dispute as to the fact that "asbestosis can take years to manifest," the Court held

that plaintiffs' negligence claims against the State accrued when Plaintiffs'

asbestosis related diseases manifested. Id. at 172. The Montana Supreme Court

reasoned that the provisions of"Montana's statutory version of the discovery rule"

are "instructive on the question of when a Montana cause of action accrues." Id.


                                   Page 10 of 26
at 176. The Court noted that Montana and other states adopted the discovery

doctrine "because it fairly allows injured plaintiffs to seek relief for long-dormant

injuries caused by tortious conduct that occurred much earlier." Id. at 173. The

parties in this case appear to agree that the negligence and bad faith claims

accrued when the particular plaintiff making the claim was diagnosed with

asbestosis and that the wrongful death claims accrued at death.

      The following information is drawn from the second attachment to the

Eighth Amended Complaint With More Definite Statement. (Doc. 40-2).

      I.    Plaintiff Schull' s negligence and bad faith claims accrued when he
            was diagnosed, on August 26, 1998.

      2.    PlaintiffDenning's negligence and bad claims accrued on July 22,
            1998 and his wrongful death claim accrued on June 8, 2004.

      3.    PlaintiffFiebelkom's negligence and bad faith claims accrued when
            he was diagnosed, on July 28, 1998.

      4.    Plaintiff Mack's negligence and bad faith claims accrued when he
            was diagnosed, on July 28, 1998.

      5.    PlaintiffFredenberg's negligence and bad faith claims accrued when
            he was diagnosed, on July 28, 1998.

      6.    Plaintiff Johnson's negligence and bad faith claims accrued on
            November 9, 1981 and his wrongful death claim accrued on July 30,
            1998.

                                  Page 11 of 26
7.    Plaintiff Benoit's negligence and bad faith claims accrued when he
      was diagnosed, on August 26, 1998. His wrongful death claim
      accrued on January 18, 2009.

8.    Plaintiff Davidson's negligence claim accrued on September 21,
      1998, and his wrongful death claim accrued on December 21, 2000.

9.    PlaintiffTroyer's negligence and bad faith claims accrued on
      September 15, 1998, and his wrongful death claim accrued on August
      26, 2007.

10.   PlaintiffLeCount's negligence and bad faith claims accrued on
      December 17, 1998.

11.   PlaintiffWilliams's negligence and bad faith claims accrued when he
      was diagnosed, on December 29, 1998.

12.   Plaintiff Eggers negligence and bad faith claims accrued on January
      5, 1999, and his wrongful death claim accrued on August 26, 2006.

13.   Plaintiff Carlson's negligence and bad faith claims accrued on
      January 6, I 999.

14.   Plaintiff Day's negligence claim accrued on February 2, 1999.

15.   PlaintiffSkramstad's negligence claim accrued on March 10, 1999.

16.   Plaintiff Ludwig's negligence and bad faith claims accrued when he
      was diagnosed, on August 12, 1999.

17.   Plaintiff Warner's negligence claim accrued on December 9, 1999.

18.   Plaintiff Reich's negligence and bad faith claims accrued on
      December 29, 1999.

                           Page 12 of 26
19.   PlaintiffSchnackenberg's negligence and bad faith claims accrued on
      January 25, 2000.

20.   Plaintiff Johnson's negligence claim accrued when she was
      diagnosed, on January 25, 2000.

21.   Plaintiff Shavlik' s negligence and bad faith claims accrued when he
      was diagnosed, on March 7, 2000.

22.   Plaintiff Bruce C. Baker's negligence and bad faith claims accrued on
      March 21, 2000, when he was diagnosed. His wrongful death claim
      accrued on February 4, 2002.

23.   Plaintiff Mallory's negligence and bad faith claims accrued on April
      6, 2000, and his wrongful death claim accrued on September 1, 2011.

24.   PlaintiffChalmers's negligence and bad faith claims accrued when he
      was diagnosed, on April 13, 2000. His wrongful death claim accrued
      on July 6, 2009.

25.   PlaintiffFarrar's negligence and bad faith claims accrued when he
      was diagnosed, on April 26, 2000.

26.   PlaintiffKnopp's negligence and bad faith claims accrued when he
      was diagnosed, on May 18, 2000.

27.   Plaintiff Jam's negligence and bad faith claims accrued when he was
      diagnosed, on May 30, 2000.

28.   Plaintiff Wood's negligence and bad faith claims accrued when he
      was diagnosed, on July 1, 2000.

29.   PlaintiffDartyn W. Baker's negligence claim accrued when he was
      diagnosed, on July 24, 2000.

                           Page 13 of 26
       Equitable Tolling and Baltimore Filing

       Maryland Casualty argues that the following claims, which accrued before

January 22, 1999, should be dismissed because the limitations period ran before

the tolling period imposed by the Delaware Bankruptcy Court began on January

22, 2002: 1) PlaintiffSchull's negligence and bad faith claims; 2) Plaintiff

Denning's negligence and bad faith claims; 3) PlaintiffFiebelkom's negligence

and bad faith claims; 4) Plaintiff Mack's negligence and bad faith; 5) Plaintiff

Fredenberg's negligence and bad faith; 6) Plaintiff Johnson's negligence, bad

faith, and wrongful death claims;7 7) Plaintiff Benoit's negligence and bad faith

claims; 8) Plaintiff Davidson's negligence claim; 9) PlaintiffTroyer's negligence

and bad faith claims; 10) PlaintiffLeCount's negligence and bad faith claims; 11)

PlaintiffWilliams's negligence and bad faith claims; 12) PlaintiffEggers's

negligence and bad faith claims; and 13) Plaintiff Carlson's negligence and bad

faith claims. (Doc. 46 at 15 and n. 7). 8


       7
          Plaintiff Johnson admits that his negligence and bad faith claims, which accrued in
1981, are time-barred.
       8
         As noted above, Plaintiffs Carlson and Williams concede that Maryland Casualty's
motion is well taken and Plaintiffs Davidson and Eggars concede that Maryland Casualty's
motion is well-taken as to all but their wrongful death claims.

                                        Page 14 of 26
        Plaintiffs Schull, Denning, Fiebelkorn, Mack, Fredenberg, Johnson,

Benoit, Troyer and Lecount argue that their claims are not time-barred because

they filed their claims against Maryland Casualty in Baltimore within three years

of the accrual date for those claims. (Doc. 55 at 14 - 15). In its reply brief,

Maryland Casualty argues that the filing of claims in Baltimore has "no impact on

the Montana case before this Court" and that "Plaintiffs fail to apply the standard

of equitable tolling in Montana." (Doc. 59 at 8).

      While it is true that Plaintiffs failed to specifically apply the equitable

tolling factors to their claims, they raise equitable tolling by arguing that all their

claims (with the exception of those referenced in footnotes 7 and 8 above) were

timely filed either in Baltimore or in this action. (Doc. 55 at 25). Plaintiffs also

point out that Maryland Casualty had notice of their claims against it "[f]rom at

least the date of the March 18, 2002, Bankruptcy Court hearing forward." (Doc.

55 at 26).

      Under Montana law, a plaintiff seeking application of the equitable tolling

doctrine "must first show a reasonable and good faith pursuit of one of several

possible remedies and then" satisfy the following criteria: (1) the defendant was


                                    Page 15 of 26
notified timely within the statute oflimitations by the filing of the first claim; (2)

the defendant's ability to gather evidence for defense of the second claim was not

prejudiced; and (3) the plaintiff reasonably and in good faith filed the second

claim." Lozeau, 207 P.3d at ,i 14. Because this issue is being decided at the

motion to dismiss stage, the Court reads the complaint and the filings from other

cases of which it takes judicial notice liberally and will only grant the motion if it

appears that there is no set of facts that would permit each plaintiff to establish

equitable tolling. Cervantes, 5 F.3d at 1275.

      Plaintiffs Schull, Denning, Fiebelkorn, Mack, Fredenberg, Benoit, Troyer

and LeCount filed their claims against Maryland Casualty in Baltimore before

their limitations period ran in Montana. Plaintiff Johnson timely filed his

wrongful death claim against Maryland Casualty in Baltimore before the

limitations period ran on that claim. To the extent that filing of the first claim

qualifies as notification to the defendant, Plaintiffs have met the first requirement

of equitable tolling.

      There is no indication that Maryland Casualty's ability to gather evidence in

defense of either the Baltimore or Montana claim was prejudiced by the untimely


                                    Page 16 of 26
filing of the Montana claim. Maryland Casualty could not have engaged in

discovery during the Grace bankruptcy proceeding because the prosecution and

defense of the cases against it were stayed by the Delaware Bankruptcy Court.

Plaintiffs have therefore met the second equitable tolling requirement.

      While Plaintiffs have not explained their reason for filing a complaint in

Montana against Maryland Casualty when their Baltimore complaint was still

pending or for waiting to amend their Montana complaint to add Maryland

Casualty as a defendant prior to the running of their various limitations periods,

there is no indication that they were acting in bad faith. Plaintiffs have therefore

met the third equitable tolling requirement.

      Delaware Bankruptcy Court Filings

      Maryland Casualty argues that any claim against it was time-barred unless

re-filed within sixty days of February 3, 2014, when the bankruptcy stay was

lifted, regardless of the time remaining on said limitations period at the time the

preliminary injunction was entered. (Doc. 46 at 22). This argument is based on an

order entered by the Delaware Bankruptcy Court on June 20, 2002. (Doc. 46-5).

In addition to denying the motion filed by an individual who is not a plaintiff in


                                   Page 17 of 26
the instant case, the Delaware Bankruptcy Court expanded its January 22, 2002,

order by stating in its June 20, 2002, order:

              ORDERED that the Preliminary Injunction applies to
              any current or potential plaintiffs who may seek to
              proceed with any and all suits alleging causes of action
              similar to those alleged by the plaintiffs in the Baltimore
              Action or the Montana Action which have been brought
              against or may be brought against Maryland Casualty
              Company and/or Continental Casualty Company or any
              other Insurance Carriers, as defined in the Preliminary
              Injunction, and proceeding with any similar suits without
              first obtaining relief from this Court shall be considered
              a contempt of this Court's Preliminary Injunction; and it
              is further ordered that as to any suit or potential claim
              against any Insurance Carrier that is stayed by this
              Preliminary Injunction and has not yet been been
              commenced in any court, the statute of limitation (or
              other applicable time bar established by statute or order)
              is tolled and shall not expire until the later of either ( 1)
              its own expiration period or (2) 60 days after this
              Preliminary Injunction (a) expires and is not further
              extended; or (b) is terminated by the Court for all parties
              and claims subject to it; or (3) 60 days after entry of an
              Order as to a particular party who files an appropriate
              motion for relief from this Preliminary Injunction,
              granting said motion.

(Doc. 46-5 at 3). 9


       9
          The Court has quoted this portion of the Bankruptcy Court's order in full because the
interpretation offered by Maryland Casualty differs widely from that offered by Plaintiffs.

                                        Page 18 of 26
      Plaintiffs correctly point out that the Bankruptcy Court's June 20, 2002,

order describes three possible tolling expiration events, the later of which would

end the tolling period. (Doc. 55 at 24). Plaintiffs argue that by making the first

event "its own expiration period" and adding a 60-day extension of the injunction

in the second and third clauses, the Delaware Bankruptcy Court did not intend to

shorten any existing statute of limitations but to add the 60 days to the end of any

existing statute of limitations. (Doc. 55 at 24 - 25).

      This Court agrees with Plaintiffs that the Delaware Bankruptcy Court, like

this Court, must defer to the substantive law of the forum state when considering

substantive issues, including the statute of limitations. It follows, therefore, that

the Bankruptcy Court's 60-day extension was to lengthen the tolling period, rather

than shorten the applicable state statute of limitations.

      This reasoning is consistent with the Montana Supreme Court's application

of Montana's tolling statute (Mont. Code. Ann. 27-2-406) and consideration of

some of the orders of the Delaware Bankruptcy Court at issue here. Watson, 405

P.3d at ,i,i 18 - 20. The Montana Supreme Court determined that the running of

any limitation period based on harm allegedly caused by W.R. Grace and its


                                    Page 19 of 26
affiliated entities that accrued between the Delaware Bankruptcy Court's

imposition of the order on January 22, 2002 and the lifting of the order on

February 3, 2014 was tolled. Id. at ,r 21. The Montana Supreme Court also held

that the statute oflimitations "resumed running" on February 3, 2014, when the

"Bankruptcy Court's Preliminary Injunction was lifted." Id.

      Maryland Casualty, like BNSF, is an entity affiliated with W.R. Grace. This

Court therefore follows and expands on the reasoning of the Montana Supreme

Court in holding that the statute of limitations was tolled for any plaintiff and any

claim that had not expired prior to the Delaware Bankruptcy Court's January 22,

2002, order. Any unexpired statute of limitations resumed running when the

injunction was lifted on February 3, 2014.

      The Court calculated the limitations period remaining for each plaintiff after

the statute of limitations resumed running, since neither Plaintiffs nor Maryland

Casualty performed the calculation. For purposes of this calculation, the Court

accepts Plaintiffs' argument that the Delaware Bankruptcy Court's June 20, 2002,

order added 60 days to the limitations period for any plaintiff whose limitations

period expired during those 60 days.


                                   Page 20 of 26
       Plaintiff Day had only fourteen days left on his limitations period once the

tolling period ended. Plaintiff Skramstad had only twenty days left on her

limitations period once the tolling period established by the Delaware Bankruptcy

Court ended. The Seventh Amended Complaint was not filed until June 6, 2014,

which was over 120 days after the tolling period ended. Day and Skramstad

cannot rely on equitable tolling because there is no indication that either filed their

claims against Maryland Casualty in any court before the Delaware Bankruptcy

Court issued its preliminary injunction. The Court will therefore grant Maryland

Casualty's motion as to Plaintiffs Day and Skramstad.

      Dismissal Without Prejudice

      Maryland Casualty argues that "Plaintiffs forfeited any timely-filed claims

when they voluntarily dismissed MCC in 2004." (Doc. 46 at 17). Although the

unpublished opinion of the Montana Supreme Court cited by Maryland Casualty

in support of its argument has no precedential value, a case cited in that opinion is

instructive. See Chapman v. Credit Assocs.,, 138 Pl3d 426, ,r 11 (Mont. 2006). In

Beck v. Caterpillar Inc., the United States Court of Appeals for the Seventh

Circuit held that the plaintiffs statute of limitations was not tolled "during the


                                   Page 21 of 26
pendency" of a "suit that was voluntarily dismissed pursuant to Fed. R. Civ. P.

4l(a)" because that suit was "treated as ifit had never been filed." 50 F.3d 405,

407 (7 th Cir. 1995).

      Unlike the plaintiff in Beck, Plaintiffs in the instant case have not relied on

the filing of their dismissed complaint to toll their statute oflimitations. They rely

on the Delaware Bankruptcy Court's preliminary injunction, which was entered

before Plaintiffs filed the amended complaint naming Maryland Casualty as a

defendant in the instant case. Once Plaintiffs' counsel realized that he could be

subject to sanctions for proceeding with Plaintiffs' case against Maryland

Casualty, Plaintiffs dismissed their claims without prejudice. In following the

Seventh Circuit's holding in Beck, the Court treats both the amended complaint,

which first added Maryland Casualty as a defendant, and the dismissal of the

claims against Maryland Casualty in the instant case, as having never been filed.

      Approximately four months after the stay was lifted, Plaintiffs filed the

Seventh Amended Complaint. For all but a few of the plaintiffs, that complaint

was timely filed because their limitations period had been tolled while the

preliminary injunction was in place.


                                   Page 22 of 26
CONCLUSION & ORDER

      For the reasons outlined above, IT IS HEREBY ORDERED that Defendant

Maryland Casualty's Motion to Dismiss (Doc. 45) is GRANTED as to the

negligence and bad faith claims and DENIED as to the wrongful death claim

brought on behalf of Donald A. Johnson and his heirs by his personal

representative; GRANTED as to the negligence claim and DENIED as to the

wrongful death claim brought on behalf of Richard G. Davidson and his heirs by

his personal representative; GRANTED as to Plaintiff George P. Williams;

GRANTED as to the negligence and bad faith claims and DENIED as to the

wrongful death claim brought on behalf of Eddie E. Eggers and his heirs by his

personal representative; GRANTED as to Plaintiff Randy J. Carlson; GRANTED

as to Plaintiff Don L. Day; GRANTED as to PlaintiffNorita I. Skramstad and

DENIED as to all other plaintiffs.

      IT IS FURTHER ORDERED that Defendant shall file its answer within

fourteen (14) days of entry of this Order, and that lead counsel for the respective

parties shall appear in person before the undersigned on May 30, 2019 at 9:30

a.m. in Courtroom II of the United States Courthouse, Helena, Montana to


                                     Page 23 of 26
participate in a preliminary pretrial conference. The conference is intended to

develop a case-specific plan for discovery and a schedule for disposition of the

case. Counsel should prepare to take part in meaningful discussions of material

contained in the pretrial statements. The case management plan resulting from the

preliminary pretrial conference is not subject to revision absent compelling

reasons.

      IT IS FURTHER ORDERED:

       1.    If the parties have not already served initial disclosures conforming

with Fed. R. Civ. P. 26(a)(l), they must serve their initial disclosures on or before

April 26, 2019. Initial disclosures shall not be filed.

      2.     On or before May 3, 2019, lead trial counsel shall confer to consider

the matters set forth in Fed. R. Civ. P. 26(f), to discuss possible stipulated facts,

and to develop a proposed case management plan. Plaintiff must file the proposed

case management plan on or before May 10, 2019.

      The proposed case management plan shall contain deadlines for the

following pretrial motions and events or shall state that such deadlines are not

necessary:


                                    Page 24 of 26
      Motions to Amend the Pleadings
      Motions to Join Parties (including naming John Doe Defendants)
      Motions for Judgment on the Pleadings (fully briefed)
      Plaintiffs Designation of Expert Witnesses
      Defendant's Designation of Expert Witnesses
      Completion of Discovery
      Motions for Summary Judgment (fully briefed)
      Motions in Limine (fully briefed)
      Additional Deadlines agreed to by the Parties.

      "Fully briefed" means that the motion, the brief in support thereof, and the

opposing party's response brief are all filed with the Court by the deadline. Expert

disclosures must comply with Fed. R. Civ. P. 26(a)(2)(B) on or before the

deadline.

      The proposed plan shall also state the parties' views and proposals on all

topics listed in Fed. R. Civ. P. 26(f)(3) and identify likely areas of expert

testimony.

      The parties should bear in mind that, as the case develops, they may agree

among themselves to extend discovery. See Fed. R. Civ. P. 29. However, the

discovery deadline set by the Court will not be continued absent compelling

reasons, nor will the Court entertain discovery motions based on post-deadline

occurrences.


                                    Page 25 of 26
       3.    On or before May 10, 2019, Plaintiff shall separately file a

Statement of Stipulated Facts to which all parties agree. See L.R. l 6(2)(b )(3).

      4.     On or before May 10, 2019, counsel for the respective parties shall

each file a preliminary pretrial statement. See Fed. R. Civ. P. 26(a)(l). The

statement of each party shall address all matters listed in L.R. l 6.2(b )( 1).

      5.     Counsel are advised that failure to provide adequate information in

the preliminary pretrial statement may be deemed an admission that this is a non-

complex case. Failure to comply with this order or with the local rules may also

result in the imposition of sanctions.

      Done and dated this    f t ~ of March, 2019.




                                    Page 26 of 26
